Citation Nr: 0823425	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  05-35 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for degenerative changes 
of the cervical, thoracic, and lumbar spines.

3. Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

4. Entitlement to service connection for a hiatal hernia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had honorable active service from August 1964 to 
September 13, 1968.  He had other than honorable service from 
September14, 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the benefits sought.  In April 2008, the 
veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge.  

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

At the April 2008 hearing, the veteran indicated he wished to 
withdraw his appeals as to entitlement to service connection 
for degenerative changes of the cervical, thoracic, and 
lumbar spines; for GERD; and for a hiatal hernia.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met as to the claims for service connection 
for degenerative changes of the cervical, thoracic, and 
lumbar spines; for GERD; and for a hiatal hernia.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Appeals

At the April 2008 Travel Board hearing, prior to the 
promulgation of a decision in the appeal, the veteran 
notified the Board that he wished to withdraw his appeals 
pertaining to service connection for degenerative changes of 
the cervical, thoracic, and lumbar spines; for GERD; and for 
a hiatal hernia.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2007).  The veteran has withdrawn these appeals and, 
therefore, there remain no allegations of errors of fact or 
law for appellate consideration.  Thus, the Board does not 
have jurisdiction to review the appeals, and they are hereby 
dismissed.


ORDER

The appeals as to the issues of entitlement to service 
connection for degenerative changes of the cervical, 
thoracic, and lumbar spines; for GERD; and for a hiatal 
hernia are dismissed.


REMAND

The veteran's DD Form 214 from his first period of active 
service, August 1964 to September 13, 1968, showed that his 
discharge was effected while he was assigned to RVAH-13, 
onboard the USS America (CVA-66).  His enlisted performance 
record showed that from August 1965 through September 1968, 
his "ship or activity" was listed as member of the unit, 
RVAH-13.  He asserts that during this time he was on the USS 
Kitty Hawk.  He has been awarded the Vietnam Servoce Medal, 
the Vietnam Campaign Medal and the Navy Unit Commendation 
Medal.

The veteran's assertions as to stressors have been at times 
vague and inconsistent; however, his descriptions have 
primarily involved plane and helicopter crashes on board the 
carrier during his tour of duty.  Internet articles 
concerning the history of the USS Kitty Hawk reflect numerous 
plane crashes on board the ship as well as a helicopter crash 
in which a flight deck member was killed by flying shrapnel 
from the rotor blades.  The veteran reported that he was on 
the Kitty Hawk from 1965 to approximately 1968.  

On VA examination in July 2004 the examiner did not find the 
criteria of PTSD but found other psychiatric disorders that 
were not related to service.  Another VA psychologist stated 
in March 2008 that the veteran was suffering from severe 
chronic PTSD; however, this psychologist's evaluation dated 
in February 2006 shows a diagnosis of possible bipolar II 
disorder, schizoaffective, with most recent episode 
depressed, or depressive disorder and delusional disorder and 
various combinations.  Subsequent VA outpatient treatment 
records in 2006 show diagnoses of psychotic disorder and 
personality disorder.  The Board finds that further 
examination must be provided to resolve the conflict in the 
diagnoses of the veteran's psychiatric condition.

In light of the foregoing, this case is remanded to the RO 
(via the AMC) for the following development:

1.  The RO should schedule the veteran 
for a psychiatric examination to 
determine whether or not he currently has 
PTSD.  The claims folders must be made 
available for the examiner to review.  
Any tests deemed necessary including 
appropriate psychological testing and 
evaluation should be accomplished.  
Following the examination, the examiner 
must address whether it is at least as 
likely as not (a 50 percent or greater 
likelihood) that the veteran currently 
has PTSD related to his military service 
and events therein.  

2.  Thereafter, the RO should 
readjudicate the claim. If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given an appropriate opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


